FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50320

               Plaintiff - Appellee,             D.C. No. 3:08-cr-01835-BTM

  v.
                                                 MEMORANDUM *
HARRY LEE REDDS, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Harry Lee Redds, Jr., appeals from the district court’s judgment revoking

supervised release and the sentence imposed upon revocation. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Redds’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. We have provided Redds the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      A review of the record indicates that this appeal is moot because Redds’s

supervised release has again been revoked. See Spencer v. Kemna, 523 U.S. 1, 7

(1998). We accordingly dismiss the appeal.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                  12-50320